Citation Nr: 0205889	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  94-42 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for herpes 
simplex, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right femur 
calcified periosteal hematoma with traumatic myositis 
ossificans.

3.  Entitlement to a compensable evaluation for postoperative 
residuals of excision of a right anterior thigh lipoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination in August 1992 by the Roanoke, Virginia 
Regional Office (RO).  This case was previously before the 
Board in June 1996 and August 1999.


FINDINGS OF FACT

1.  The veteran's service-connected herpes simplex disorder 
has not been shown to be active; the disorder is manifested 
primarily by a feeling of swelling of the lower lip and 
burning inside the mouth even when there is no active herpes 
infection present.  The veteran presently has no problems 
with itching, exudation and no visible lesions relating to 
herpes simplex.

2.  The veteran's myositis ossificans of the right femur is 
inactive, mature, moderate and well healed; there is 
excellent muscle strength of the right thigh and no objective 
evidence of limitation of motion.

3.  The veteran's postoperative lipoma residual scar is not 
tender and painful on objective demonstration, is not subject 
to repeated ulceration, and does not interfere with 
functioning of the right thigh.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for herpes 
simplex are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.118, Diagnostic Code 7806 (2001).

2.  The criteria for a compensable rating for myositis 
ossificans of the right thigh are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.951, 
4.1, 4.3, 4.7, 4.10, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5023, 5003, 5251-5253 (2001).

3.  The criteria for a compensable rating for postoperative 
residuals of excision of lipoma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.951, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803-7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a September 1963 rating decision service connection was 
established for herpes simplex and calcified periosteal 
hematoma, middle third, right femur with traumatic myositis 
ossificans.  Thirty percent and noncompensable evaluations 
were assigned respectively.  The myositis ossificans was 
shown primarily by routine X-ray without functional deficit 
and was considered asymptomatic.  The herpes simplex was 
initially manifested by lesions involving the mouth and lips 
and later for a period involved generalized lesions on the 
trunk and limbs.  On VA examination in 1963 the veteran 
reported the first time the herpes simplex became noticeable 
was in 1958 and that the lesions first appeared in the mouth 
and lips and lasted 8-10 weeks.  He reported a history of 
four attacks in the previous year lasting 6-8 weeks.  The 
herpes simplex to a large extent resolved after service and 
was not shown except by history on examinations in 1965 and 
1968.  In a November 1968 rating decision, the RO reduced the 
evaluation for herpes simplex to 10 percent. 

In October 1980, the veteran underwent surgical excision of a 
lipoma of the right anterior thigh, which was considered by 
the examining physician to be questionably related to the 
service-connected calcified hematoma.  In April 1981, service 
connection was established for postoperative residuals, 
excision, lipoma, right anterior thigh and a noncompensable 
evaluation was assigned.  

In April 1992, the veteran filed a claim for increase.  In 
support of his claim are VA outpatient treatment records 
dated from April 1991 to March 1997 which show treatment for 
multiple nonservice-connected disorders including a 
cerebrovascular accident in May 1990.  Of some significance 
is an entry dated in March 1992 which shows the veteran 
complained of pain and symptoms associated with herpes since 
suffering the stroke.  The examiner concluded that the stress 
related to the veteran's stroke and recuperation contributed 
to the flare-up, but provided no clinical findings.  The most 
recent record shows the veteran underwent dermatological 
consultation for tinea pedis, seborrheic dermatitis and acne 
vulgaris of the face.

During VA examination in June 1997 the veteran complained of 
a constant feeling of swelling of the lower lip and mouth 
even when there was no active herpes present.  He also 
complained that his feet sting, burn and itch constantly, 
especially when blisters were present.  Objective findings 
consisted of multiple skin disorders including tinea pedis, 
tinea unguium, vesicular in origin with scaling of the feet, 
thickened nails and occasional blister formation; dry 
roughened skin of the arms and legs diagnosed as keratosis 
pularis; acne vulgaris of the face, chest and back and 
probable pomade acne of the forehead secondary to Vaseline in 
the hair manifested by pustules, papules and open comedones; 
male pattern alopecia; cherry angiomas; seborrheic keratosis 
and history of herpes simplex of the lips and mouth by 
history, though not active at time of examination.  

During orthopedic examination in August 1997 the veteran 
reported a history of injury to his right thigh while playing 
football.  The thigh became swollen and he developed an area 
of myositis ossificans anterior to the femur.  Following 
service some 20 years later he underwent removal of a lipoma 
of the anterior right thigh in 1980.  The examiner noted the 
lipoma was subfascial and unassociated with the area of 
myositis ossificans of the right femur.  The veteran's 
current complaints were of tingling sensation and weakness in 
the right thigh.  Evaluation was hampered by the presence of 
a left hemiparesis secondary to a stroke in the interval 
since his surgery.  Physical examination revealed a well 
healed 3-inch long surgical scar of the anterior aspect of 
the right thigh with no palpable fascial defect beneath the 
incision.  Range of motion of the right knee was 0 to 140 
degrees.  There was no palpable mass in the area of the 
anterior femur and no atrophy of the thigh muscle.  X-rays 
showed a mature area of myositis ossificans adjacent to the 
femur in the region of the vastus intermedius.  The bone 
formation was totally mature and unchanged since the 
examination 15 years ago.  The examiner concluded the area of 
myositis was nondisabling.  

During Central Office hearing in March 1999 the veteran 
testified that he had had no active lesions at the time of 
his last examination, but that subjectively he experienced 
symptoms such as puffy lips and burning inside his mouth.  He 
testified that when the disease is active he has a whole 
mouthful of open sores, blood, swelling and itching and that 
he cannot chew or drink because his lips are sore.  The 
veteran indicated that his feet and arms were also affected.  
He could not clearly indicate the number of outbreaks a year 
but stated that he last had treatment 6-7 months prior.  With 
respect to the right thigh condition the veteran testified 
that he has problems with walking, standing and stiffness of 
movement of his right leg.  He also testified that the scar 
was tender, itchy, with scaling in the hardened area.  He was 
not receiving any current treatment.

The veteran was scheduled for a contract surgical examination 
by QTC Medical Services in early December 1999.  At that time 
his primary complaint was of scar pain of the right anterior 
thigh, secondary to a surgical excision of a lipoma.  He 
described a constant "burn-like" feeling in the scar as 
well as a "toothache-like" pain in the scar as if there 
were a boil under it.  He was not currently under specific 
treatment for the scar.  The scar was well healed and linear 
measuring 10 centimeters in length and 2 millimeters in 
width.  There was some tenderness on palpation, but no 
adherence, elevation or depression.  The texture was soft and 
the color was identical to the surrounding skin.  There was 
no underlying tissue loss, disfigurement or limitation of 
function.  There was no ulceration, breakdown, inflammation, 
or edema.  There was no keloid formation or burn scar.  
Medical photographs were taken and included with the report.  
The examiner concluded that the scar was well healed and not 
debilitating, disfiguring or disabling.  The veteran 
complained of numbness over the entire anterior thigh from 
the groin to the knee, which far extended the vicinity of the 
surgical scar.  Pinprick examination revealed hyperesthesia 
rather than hypoesthesia.  Deep palpation of the surgical 
scar revealed some tenderness but was not responsible for any 
significant symptoms.  

Examination of the right leg was otherwise unremarkable.  
Flexion of the right knee was to 130 degrees with pain.  The 
veteran also complained of right thigh pain on flexion and 
extension.  There was some slight degree of weakness in the 
right quadriceps muscle of Grade IV.  The veteran had been 
unemployed since 1990 and used to be an exterminator but was 
unable to manage his job of climbing and crawling into 
confined spaces due to pain, stiffness and weakness of the 
right leg.  In his normal environment he was unable to 
perform normal working movement of the right leg because of 
pain, weakness and stiffness.  Normal excursion, strength, 
speed, coordination and endurance were all limited.  There 
was functional loss due primarily to pain and secondarily due 
to weakness.  The veteran walked slowly and deliberately with 
a cane.  There was no obvious atrophy of the right thigh and 
no sign of abnormal weightbearing on the feet.  The examiner 
concluded that the underlying problem for the right leg 
weakness and pain was the right femur myositis ossificans.  

The veteran was subsequently scheduled for a contract 
orthopedic examination by QTC Medical Services in December 
1999.  At that time the orthopedic physician reviewed the 
pertinent medical records including the July 1997 skin 
examination, VA dermatology records from the VA Hospital in 
Hampton, the August 1997 VA examination report as well as 
nonpertinent medical records concerning urologic procedures, 
skin procedures, respiratory reports, neuropsychiatric 
problems, musculoskeletal difficulties, visual and 
neurological difficulties including notes from the veteran's 
right-sided cerebrovascular accident and residual left-sided 
difficulties.

The veteran again complained of stiffness and aching of the 
right thigh, right hip area and right knee.  He also 
complained of weakness, numbness, tingling and a "needles" 
sensation of the right thigh and hip area proximal as well as 
the muscle area distal to the thigh in the knee region.  He 
stated that he was required to use a cane in his right hand.  
Much of the discomfort was over the anterior, anterolateral 
and lateral areas of the thigh.  There was no evidence of 
active infection.  Range of motion of the right hip was 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 60 
degrees and internal rotation 40 degrees.  Range of motion of 
the right knee was 0 to 140 degrees.  

There was excellent strength of the right lower extremity.  
There was tenderness about the greater trochanter area of the 
hip, groin and flank areas.  Reflexes were active slightly 
more on the left than the right.  Leg length and 
circumference were equal.  There was a well-healed 3-inch 
scar about the right anterior thigh, which was completely 
nontender.  There was no evidence of skin abnormality or 
evidence of reflex sympathetic dystrophy or abnormal 
sensation.  There was deep anterior swelling over the mid 
femur in the vastus intermedius muscle area consistent with 
myositis ossificans, which was not particularly tender when 
compared to the left thigh.  X-rays revealed a well healed 
mature and moderate myositis ossificans lesion from the 
anterior cortex of the femur.  

There was no evidence of deformity, angulation or intra-
articular involvement of the right lower extremity.  Further, 
there was no particular tenderness, edema or weakness noted 
of the thigh when compared with the left.  There was no 
redness or heat.  There were normal callosities on both feet 
indicating full weightbearing on both feet on the heel pads.  
There was no unusual shoe pattern, ankylosis or joint 
involvement.  There was no intra-articular fluid or swelling 
of any point and no evidence that range of motion was limited 
because of pain.  There was also no evidence of range of 
motion or function being additionally limited by pain, 
fatigue, weakness or lack of endurance.  There was no 
evidence of inability to perform normal working movement with 
normal excursion, speed, strength, coordination and 
endurance.  There appeared to be no weakness and no objective 
evidence of loss due to pain and no supportable pathology or 
objective findings, which would lead to evidence of disuse, 
atrophy or absence of normal skin callosity.  There were 
normal calluses over both knees and feet.  There was no 
objective evidence of excess fatigability, incoordination or 
impaired ability to execute skilled movement smoothly.  There 
was swelling of the myositis ossificans bony prominence but 
no tenderness, deformity or disuse atrophy.  There was no 
instability of station, disturbance of locomotion or 
interference with standing, sitting or weightbearing.  

The examiner concluded that it appeared from a review of the 
medical record and physical examination that the veteran's 
right cerebrovascular accident residuals of left sided 
weakness, including left calf atrophy, were more problematic 
and more likely associated with any functional degree of 
difficulty than his right lower extremity lipoma or myositis 
ossificans.  With respect to the postoperative lipoma 
residuals, there was no objective evidence that the scar was 
symptomatic.  Examination revealed the scar was soft, the 
tissue mobile and the wound well healed.  There was no 
impairment to sharp or dull object sensation about the scar.  
The examiner further concluded that neither the status post 
lipoma excision of the right thigh nor the healed inactive 
mature myositis ossificans are to a reasonable degree of 
medical probability causing any problems which could be noted 
objectively, at present or in the future and no further 
treatment was needed.  

Additional VA outpatient treatment records dated from 
December 1996 to September 1999 primarily show treatment for 
unrelated disabilities.  

Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Although the RO did not readjudicate this case 
after the VCAA enactment, a review of the record reveals that 
all appropriate development has been accomplished.  All 
relevant facts have been properly developed.

The statements of the case (SOC) and supplemental SOCs 
advised the veteran of the pertinent law and regulations as 
well as the basis for denial of increased ratings.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  The veteran 
has been afforded VA examinations, which include relevant 
medical opinions.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.

In March 1999, the veteran testified at a hearing before the 
undersigned Board Member.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the veteran is not prejudiced 
by a lack of initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

I.  Herpes Simplex

The VA's Schedule for Rating Disabilities does not include a 
specific diagnostic code to rate herpes simplex.  When an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2001).  Therefore, the veteran's herpes 
simplex has been rated by analogy to eczema under 38 C.F.R. § 
4.118, Diagnostic Code 7806.

Under this diagnostic code, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, is assigned a 50 
percent rating.  When with exudation or itching constant, 
extensive lesions, or marked disfigurement a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned.  With slight, if any, 
exfoliation, exudation or itching, or on a non-exposed 
surface or small area, a noncompensable rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks of infection, there is no 
documented pattern of repeated medical visits for treatment 
of the reported active recurrences.  He was afforded a VA 
examination in June 1997 to evaluate the nature and severity 
of his herpes simplex disorder.  At that time, the examiner 
found no active skin lesions associated with herpes simplex.  
The diagnosis was history of herpes simplex of the lips and 
mouth by history.  These medical findings are of greater 
probative value than the veteran's unsupported statements 
describing the severity of his disability.  Further, his 
currently active skin disorders as disclosed in the June 1997 
VA examination report are not related to the service-
connected herpes simplex. 

The Board has also considered the veteran's hearing testimony 
in making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Taking into 
consideration his complaints of symptoms of swelling and 
burning even when the herpes is inactive, the medical 
evidence does not show that his herpes simplex disorder is 
productive of constant exudation or itching, or that it 
causes extensive lesions or marked disfigurement.  

In the absence of active symptoms, and with due consideration 
to the provisions of 38 C.F.R. § 4.7, an increased evaluation 
is not warranted.  The Board notes that the veteran's 10 
percent rating for herpes simplex disability has been in 
effect for more than 20 years and is protected and may not be 
reduced regardless of the current manifestations of 
disability shown.  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (2001).  Given the above fundamental facts, the 
benefit of the doubt 

doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.

II.  Right Thigh

The veteran is assigned a noncompensable evaluation for 
myositis of the right thigh, under Diagnostic Code 5023 of 
VA's Schedule for Rating Disabilities.  That Code provides 
that disability attributable to myositis ossificans will be 
rated as limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5023 (2001).  

Under Diagnostic Code 5251, a 10 percent rating is warranted 
if extension of the thigh is limited to 5 degrees.  Under 
Diagnostic Code 5252, a 10 percent rating is warranted if 
flexion of the thigh is limited to 45 degrees.  A 20 percent 
rating is warranted if flexion of the thigh is limited to 30 
degrees.  A 30 percent rating is warranted if flexion is 
limited to 20 degrees.  A 40 percent rating is warranted if 
flexion is limited to 10 degrees.  Further, under Diagnostic 
Code 5253, limitation of thigh rotation, with the loss of the 
ability to toe out more than 15 degrees, or for limitation of 
adduction with the loss of the ability to cross the legs 
warrants a 10 percent rating.  A 20 percent evaluation 
requires limitation of abduction with motion loss beyond 10 
degrees.  38 C.F.R. § 4.71a, (2001).  See also 38 C.F.R. 
§ 4.71a, Plate II, which reflects normal flexion of the hip 
is from 0 to 125 degrees and normal abduction of the hip is 
from 0 to 45 degrees.  

Alternatively, the Board finds that the disorders could be 
rated by analogy to impairment of the femur under Diagnostic 
Code 5255 which provides that a 10 percent rating is 
warranted if there is slight hip disability.  A 20 percent 
rating is warranted if there is moderate disability.  A 30 
percent rating is warranted if there is marked hip 
disability.  38 C.F.R. § 4.71a (2001).  

Based solely on objective measurements of limitation of 
motion, the veteran would warrant only a noncompensable 
evaluation.  The most recent VA examination showed range of 
motion of the right hip was flexion to 125 degrees, extension 
to 30 degrees and abduction to 45 degrees.  Thus, the 
veteran's right thigh disability does not meet the criteria 
for a compensable rating based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253 (2001).  
Earlier VA examinations also did not show the symptomatology 
necessary for a higher rating under these code sections. 

The Board recognizes that in addition to service-connected 
myositis ossificans of the right thigh, the pertinent medical 
evidence reveals the presence of coexisting musculoskeletal 
and neurological symptoms, the result of an intervening 
cerebrovascular accident in 1990 for which service-connection 
has not been established.  Therefore the pertinent question 
is to what extent the veteran's current symptoms, which are 
supported by the objective clinical record, are due to his 
service-connected myositis ossificans of the right thigh, as 
opposed to the intervening cerebrovascular accident.  This is 
a medical question, which must be addressed by a review of 
the pertinent medical evidence of record.  

The Board notes that VA examinations immediately following 
service are essentially unremarkable.  In addition there is 
no evidence that he received ongoing treatment for his 
service-connected myositis ossificans since service 
discharge.  Further, the Board notes the veteran was able to 
perform work up until 1990 as an exterminator and that the 
majority of his current symptomatology arose after his 
intervening CVA.  Specifically, the record shows that after 
the 1990 CVA the veteran was treated on a repeated basis for 
chronic musculoskeletal complaints including right lower 
extremity symptomatology.

During orthopedic examination in August 1997, the veteran's 
current complaints were of tingling sensation and weakness in 
the right thigh.  There were few objective clinical findings 
on examination and  X-rays showed a mature area of myositis 
ossificans unchanged since examination 15 years ago.  The 
examiner concluded the area of myositis was nondisabling.  
Further, the orthopedic examiner in December 1999, concluded 
that the veteran's right cerebrovascular accident residuals 
were more problematic and more likely associated with any 
functional degree of difficulty than his right lower 
extremity lipoma or myositis ossificans. 

A comparison of the clinical findings immediately following 
service with those in August 1997 and December 1999, as well 
as consideration of the various outpatient treatment records 
associated with the claims file, suggests that the increasing 
severity of intervening nonservice-connected disabilities 
accounts for at least some portion of the weakness and pain 
in the right lower extremity.  This is not to say that the 
veteran has no impairment resulting from his service-incurred 
myositis ossificans; rather, it is only to say that the 
noncompensable evaluation currently assigned adequately 
reflects the degree of impairment actually resulting from the 
service-connected myositis ossificans.

Although the surgeon seems to support the veteran's claim for 
increase, stating that the underlying problem for the right 
leg weakness and pain was the right femur myositis 
ossificans, there is no indication that the surgeon reviewed 
the veteran's medical history, as found in the claims file, 
in formulating his opinion.  He offered no reasons and bases 
for his conclusion and did not mention the effect of the 
veteran's CVA residuals, as noted by the orthopedic examiner.  
The Board must conclude, therefore, that he based his opinion 
on the history provided by the veteran.  As such, the 
surgeon's statement carries lesser probative weight since the 
history provided by the veteran is not supported by the 
objective evidence of record.  See Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, although an examiner can render a current diagnosis 
based on his examination of the veteran, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the veteran.  See Swann 
v. Brown, 5 Vet.App. 229, 233 (1993). 

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that the application of these sections does not 
result in a compensable rating for right thigh myositis 
ossificans.  There is a lack of objective medical evidence 
supporting the veteran's contentions that he suffers any 
additional functional loss and/or limitation of motion due 
solely to his service-connected right thigh disability.  The 
evidence of record is negative for any objective showing of 
significant increased functional impairment due to reports of 
pain other than that contemplated by the current rating.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet.App. 194 
(1997).

The Board has also considered the veteran's hearing testimony 
in making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  When the 
entire history of the disorder at issue is reviewed, based 
upon the objective medical evidence together with the 
veteran's contentions regarding the manner in which it arose 
and its manifestations, the Board can discern no basis for 
assigning a compensable evaluation for myositis ossificans of 
the right thigh.  38 C.F.R. § 4.7 (2001).  The veteran's 
noncompensable percent rating for myositis ossificans of the 
right thigh disability has been in effect for more than 20 
years and is protected.  38 U.S.C.A. § 110 (West 1991); 38 
C.F.R. § 3.951(b) (2001).

The Board therefore finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
myositis ossificans of the right thigh and that the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

Lipoma Residuals

Diagnostic Code 7819 provides that new skin growths are rated 
under the criteria for scars or eczema, dependent on the 
location, extent and repugnant or otherwise disabling 
character of manifestations.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2001).

As previously noted, a VA examiner identified scarring as a 
residual of lipoma excision.  Maximum 10 percent ratings may 
be assigned under Diagnostic Codes 7803 and 7804 for 
superficial scars that are poorly nourished, with repeated 
ulceration, or that are tender and painful on objective 
demonstration.  Scars may also be rated on limitation of 
function of the part affected under Diagnostic Code 7805.  38 
C.F.R. § 4.118 (2001).  

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the right thigh 
scar, including when the veteran underwent VA examination in 
December 1999.  Although the scar was noted to be tender on 
palpation, any pain or tenderness specifically referable to 
the scar was not elicited objectively on the subsequent 
orthopedic examination that same month.  VA examiners have 
described the scar as well healed with no adherence, 
elevation or depression.  There was also no underlying tissue 
loss, ulceration or disfigurement.  Furthermore, there was no 
indication that the scar limited any function of the right 
thigh.  The symptoms the veteran described during examination 
appeared to reflect complaints associated with his 
nonservice-connected stroke residuals.  Additionally, the 
Board has reviewed the photographs of the veteran's right 
thigh and concludes that the physician's findings regarding 
the appearance of the veteran's scar is consistent with such 
photographs.

Thus, the record does not provide a basis for assignment of a 
compensable evaluation for the veteran's disabilities under 
Diagnostic Codes 7803-7805, or any other potentially 
applicable diagnostic code.  In this regard, the Board notes 
that while the Rating Schedule also provides for higher 
evaluation for disfiguring scars of the head face, and neck 
(Code 7800), and for burn scars (Codes 7801, 7802), this case 
involves neither.  The Board also reiterates that the 
service-connected scar has not been shown to result in any 
functional impairment.

The Board has also considered the veteran's hearing testimony 
in making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  When the 
entire history of the disorder at issue is reviewed, based 
upon the objective medical evidence together with the 
veteran's contentions regarding the manner in which it arose 
and its manifestations, the Board can discern no basis for 
assigning a compensable evaluation for residual scarring of 
right thigh lipoma excision.  38 C.F.R. § 4.7 (2001).  The 
veteran's noncompensable percent rating has been in effect 
for more than 20 years and is protected.  38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2001).

The Board therefore finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
postoperative residuals of excision of right thigh lipoma and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Entitlement to an increased evaluation for herpes simplex is 
denied.

Entitlement to a compensable evaluation for right femur 
calcified periosteal hematoma with traumatic myositis 
ossificans is denied.

Entitlement to a compensable evaluation for postoperative 
residuals of excision of a right anterior thigh lipoma is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


